988 F.2d 130
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MULTI-TECH SYSTEMS, INC., Plaintiff-Appellee,v.HAYES MICROCOMPUTER PRODUCTS, INC., Defendant-Appellant,andDennis HAYES, Defendant,v.Raghu SHARMA, Defendant.
No. 93-1033.
United States Court of Appeals, Federal Circuit.
Jan. 14, 1993.

1
D.Minn., 800 F.Supp. 825.


2
APPEAL DISMISSED.

ON MOTION
ORDER

3
Upon consideration of the consent motion for voluntary dismissal of Hayes Microcomputer Products, Inc.'s appeal,*

IT IS ORDERED THAT:

4
(1) The motion is granted and the appeal is dismissed.


5
(2) Each side shall bear its own costs.


6
(3) Hayes' previously-filed "motion to dismiss" is moot.



*
 Hayes Microcomputer Products, Inc. asks for dismissal on behalf of itself and Dennis Hayes.   Dennis Hayes, however, never appealed